DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/6/20.
Claims 13-26 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections

Claims 25 objected to because of the following informalities: there are consecutive by in the following limitation - “reading the corresponding image sensor by by the common electronic controller;”  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 13, 15-18, 20 and 23.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 13, 15-18, 20 and 23 because these claim(s) are drawn to a functionality comprising controller which use a generic placeholder, “controller” coupled with functional language “a common electronic controller configured to actuate” in claim 13, 15-18, 20 and 23 without reciting sufficient structure to achieve the function. 

However, a review of the specification page 9 line 28-30 and page 10 line 1-3 shows structure of controller. 

Claim Rejections - 35 USC § 102

The following is a quotation of 35 U.S.C. 102(a)(1)/(a)(2) which forms the basis for all obviousness rejections set forth in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Regarding to claim 13:

13. Deever teach a digital camera, comprising: at least two optical devices each including an image sensor and a lens arranged upstream of said image sensor; and (Deever [0020] FIG. 1 depicts a block diagram of a first example of a digital camera using a first zoom lens with a first image sensor, and a second zoom lens with a second image sensor)
a common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) configured to actuate said at least two optical devices and to read said image sensors in order to generate at least one image data set based on a reading of said image sensors. (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second 

Regarding to claim 14:

14. Deever teach the digital camera according to claim 13, wherein the image data set is assigned to an image which was captured by precisely one of said at least two optical devices, and/or the image data set is assigned to an overall image which was captured by at least two of said at least two optical devices. (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image display in block 115. This preview image data can be provided using the output from both sensors, or using the output from only the first image sensor 14)

Regarding to claim 15:

15. Deever teach the digital camera according to claim 13, wherein said common electronic controller is configured to actuate at least two of said optical devices simultaneously in order for said two optical devices to capture respective images simultaneously, (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A) and/or said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) is configured optionally to actuate one of said optical devices. (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown 

Regarding to claim 23:

23. Deever teach a method of generating an image set, the method comprising:
providing a digital camera with at least two optical devices each including an image sensor and a lens arranged upstream of the image sensor, (Deever [0020] FIG. 1 depicts a block diagram of a first example of a digital camera using a first zoom lens with a first image sensor, and a second zoom lens with a second image sensor) and a common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) configured to actuate the at least two optical devices and to read the image sensors; (Deever 
actuating at least one of the optical devices with the electronic controller; (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image display in block 115. This preview image data can be provided using the output from both sensors, or using the output from only the first image sensor 14)
reading the corresponding image sensors by the common electronic controller; (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter 
and generating with the electronic controller at least one image data set on a basis of the reading of the at least one image sensor. (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image display in block 115. This preview image data can be provided using the output from both sensors, or using the output from only the first image sensor 14)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deever (U.S. Pub. No. 20080211941 A1), in view of Hebel (U.S. Pub. No. 20150059374 A1).

Regarding to claim 16:

16. Deever teach a household refrigeration appliance, comprising: a digital camera mounted in or on said heat-insulated body, said digital camera having at least two optical devices each including an image sensor and a lens arranged upstream of said image sensor, (Deever [0020] FIG. 1 depicts a block diagram of a first example of a digital camera using a first zoom lens with a first image sensor, and a second zoom lens with a second image sensor)
and a common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) configured to actuate said at least two optical devices and to read said image sensors in order to generate at least one image data set based on a reading of said image sensors. 

Deever do not explicitly teach a heat-insulated body with an inner container, which delimits a coolable interior space provided for storing food, and a refrigeration device for cooling the coolable interior space;

However Hebel teach a heat-insulated body with an inner container, which delimits a coolable interior space provided for storing food, and a refrigeration device for cooling the coolable interior space; and (Hebel [0022] FIG. 1, The present refrigerator 11 functions just as a conventional refrigerator, i.e. it comprises at least one thermally-insulated compartment and a heat pump that cools said at least one compartment by drawing heat therefrom and transferring it to the exterior environment. No claim is made as to the precise composition of the thermally-insulated compartment nor the precise type or design of the heat pump. Hebel [0004] many individuals neglect to check the contents of their refrigerators prior to grocery shopping or meal planning because they are in a rush or otherwise forget to do so. Once at the grocery store, 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deever, further incorporating Hebel in video/camera technology. One would be motivated to do so, to incorporate a heat-insulated body with an inner container, which delimits a coolable interior space provided for storing food, and a refrigeration device for cooling the coolable interior space. This functionality will improve user experience.

Regarding to claim 17:

17. Deever teach the household refrigeration appliance according to claim 16, and said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) is configured to actuate said optical devices and to read said image sensors by way of respective communication routes. (Deever [FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A))

Deever do not explicitly teach wherein said electronic controller and the optical devices are arranged spatially separate from one another either in or on said heat-insulated body.

However Hebel teach wherein said electronic controller and the optical devices are arranged spatially separate from one another either in or on said heat-insulated body. (Hebel [0024] The refrigerator of the present system further comprises a wireless transceiver 16 adapted to wirelessly receive and transmit images captured by the cameras 15 to a mobile electronic device and a logic 17 that is adapted to selectively activate the cameras and control various other functions of the refrigerator portion of the present invention. The wireless transceiver 16 comprises any means of establishing a wireless communication network between one or more computer-based devices known in the prior art. The logic 17 acts to (a) identify and process incoming signals from the wireless transceiver and translate them into commands relayed to the various other portions of the present system and (b) translate the images captured by the cameras 15 

Regarding to claim 18:

18. Deever teach the household refrigeration appliance according to claim 16, and said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) is configured to actuate at least said two optical devices simultaneously so that said two optical devices capture their images simultaneously. (Deever [FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A))
wherein at least two of said optical devices are attached one above another and/or adjacent one another in or to said heat-insulated body.

However Hebel teach wherein at least two of said optical devices are attached one above another and/or adjacent one another in or to said heat-insulated body, (Hebel Fig. 1 [0023] The present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13)

Regarding to claim 19:

19. Deever teach the household refrigeration appliance according to claim 18, wherein said two optical devices are actuated simultaneously and the image data set is assigned to an overall image assigned to these images. (Deever FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deever (U.S. Pub. No. 20080211941 A1), in view of Hebel (U.S. Pub. No. 20150059374 A1), further in view of Kim (U.S. Pub. No. 20160123659 A1).

Regarding to claim 20:

20. Deever teach the household refrigeration appliance according to claim 16, wherein: and said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) is configured to actuate two optical devices simultaneously so as to cause said two optical devices to simultaneously capture respective images (Deever [FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing 
and said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) is configured to actuate at least said two optical devices simultaneously so as to cause said two optical devices to simultaneously capture respective images (Deever [FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion 

Deever do not explicitly teach said heat-insulated body includes a heat-insulated door leaf configured to close the coolable interior space in a closed state and to render the coolable interior space accessible in an open state; and at least two of said optical devices are attached one above another and/or adjacent one another in or to said door leaf, of subareas of the coolable interior space and the image data set is assigned to an overall image of the coolable interior space assigned to these images; and/or at least two of said optical devices are attached one above another and/or adjacent one another in or to said heat-insulated body facing toward said door leaf, of subareas of a side of said door leaf facing toward the coolable interior space and in particular the image data set is assigned to an overall image of the side of said door leaf facing toward the coolable interior space assigned to these images.

However Hebel teach at least two of said optical devices are attached one above another and/or adjacent one another in or to said door leaf, (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of 
at least two of said optical devices are attached one above another and/or adjacent one another in or to said heat-insulated body facing toward said door leaf, (Hebel Fig. 1 [0023] The present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13)
of subareas of a side of said door leaf facing toward the coolable interior space and (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13) 

The motivation for combining Deever and Hebel as set forth in claim 13 is equally applicable to claim 20.

said heat-insulated body includes a heat-insulated door leaf configured to close the coolable interior space in a closed state and to render the coolable interior space accessible in an open state; and of subareas of the coolable interior space and the image data set is assigned to an overall image of the coolable interior space assigned to these images; and/or in particular the image data set is assigned to an overall image of the side of said door leaf facing toward the coolable interior space assigned to these images.
 
However Kim teach said heat-insulated body includes a heat-insulated door leaf configured to close the coolable interior space in a closed state and to render the coolable interior space accessible in an open state; and (Kim [0027] the storage compartment being provided with an access opening, a door rotatably provided to the cabinet to open and close the access opening, at least one drawer provided in the storage compartment, a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate a portion for the first region (a first region picture) from a picture taken at a certain time when the door is closed after being opened and separates a portion for the second region (a second region picture) from a picture taken at a certain time when the drawer is introduced after being withdrawn to individually separate, divide, store and update the first region picture and the second region picture)
of subareas of the coolable interior space and the image data set is assigned to an overall image of the coolable interior space assigned to these images; and/or (Kim [0027] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate a portion for the first region (a first region picture) from a picture taken at a certain time when the door is closed after being opened and separates a portion for the second region (a second region picture) from a picture taken at a certain time when the drawer is introduced after being withdrawn to individually separate, divide, store and update the first region picture and the second region picture)
in particular the image data set is assigned to an overall image of the side of said door leaf facing toward the coolable interior space assigned to these images. (Kim [0027] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate a portion for the first region (a first region picture) from a picture taken at a certain time when the door is closed after being opened and separates a portion for the second region (a second region picture) from a picture taken at a certain time when the drawer is introduced after being withdrawn to individually separate, divide, store and update the first region picture and the second region picture)



Regarding to claim 21:

21. Deever teach the household refrigeration appliance according to claim 16, Deever do not explicitly teach wherein: said heat-insulated body includes a left door leaf and a right door leaf, each rotatably mounted about a vertically running axis; said left door leaf in a closed state closes a left subarea of the coolable interior space and renders the left subarea accessible in an open state, and said right door leaf in a closed state closes a right subarea of the coolable interior space and renders the right subarea accessible in an open state; a first optical device or a first group of optical devices is attached in or to said heat-insulated body and is configured to capture an image of a side of said left door leaf facing toward the coolable interior space; and a second optical device or a second group of optical devices is attached in or to said heat-insulated body and is configured to capture an image of the side of said right door leaf facing toward the coolable interior space.

wherein: said heat-insulated body includes a left door leaf and a right door leaf, each rotatably mounted about a vertically running axis; (Kim Fig. 2, [0027] the storage compartment being provided with an access opening, a door rotatably provided to the cabinet to open and close the access opening, at least one drawer provided in the storage compartment, a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate a portion for the first region (a first region picture) from a picture taken at a certain time when the door is closed after being opened and separates a portion for the second region (a second region picture) from a picture taken at a certain time when the drawer is introduced after being withdrawn to individually separate, divide, store and update the first region picture and the second region picture)
said left door leaf in a closed state closes a left subarea of the coolable interior space and renders the left subarea accessible in an open state, and said right door leaf in a closed state closes a right subarea of the coolable interior space and renders the right subarea accessible in an open state; (Kim [0027] the storage compartment being provided with an access opening, a door rotatably provided to the cabinet to open and close the access opening, at least one drawer provided in the storage compartment, a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for 

However Hebel teach a first optical device or a first group of optical devices is attached in or to said heat-insulated body and is configured to capture an image of a side of said left door leaf facing toward the coolable interior space; and (Hebel Fig. 1 [0023] The present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13)
a second optical device or a second group of optical devices is attached in or to said heat-insulated body and is configured to capture an image of the side of said right door leaf facing toward the coolable interior space. (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly 

Regarding to claim 22:

22. Deever teach the household refrigeration appliance according to claim 21, Deever do not explicitly teach wherein said first optical device or said first group of optical devices is disposed to face toward said left door leaf and said second optical device or said second group of optical devices is disposed to face toward said right door leaf.

However Hebel teach wherein said first optical device or said first group of optical devices is disposed to face toward said left door leaf and said second optical device or said second group of optical devices is disposed to face toward said right door leaf. (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13)


Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deever (U.S. Pub. No. 20080211941 A1), in view of Kim (U.S. Pub. No. 20160123659 A1).

Regarding to claim 24:

24. Deever teach the method according to claim 23, which comprises simultaneously actuating at least two of the optical devices by the common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) to simultaneously capture images with the at least two optical devices, and (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor  
generating with the common electronic controller (Deever Fig. 1 50 common controller. [0061] when the two image data streams are interlaced to form a motion image sequence, the transitions caused by switching the playback motion sequence from one sensor output to the other, without any registration correction, may result in a jerking movement in the assembled motion image sequence)

Deever do not explicitly teach an image data set which is assigned to an overall image assigned to these images.

However Kim teach an image data set which is assigned to an overall image assigned to these images. (Kim [0025] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate, through a capturing time of a picture containing both the first region and the second region, a portion for the first region (a first region picture) and a portion for the second region (a second region picture) from the picture to individually divide and store the first region picture and the second region picture) 



Regarding to claim 25:

25. Deever teach a method of operating a household refrigeration appliance, the method comprising: providing a household refrigeration appliance according to claim 16; actuating at least one of the optical devices by the common electronic controller; (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) on a basis of the read image sensor by the common electronic controller. (Deever Fig. 1 50 common controller. [0061] when the two image data streams are interlaced to form a motion image sequence, the transitions caused by switching the playback motion sequence from one sensor output 
reading the corresponding image sensor by by the common electronic controller; (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) 

Deever do not explicitly teach generating at least one image data set.

However Kim teach and generating at least one image data set. (Kim [0025] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate, through a capturing time of a picture containing both the first region and the second region, a portion for the first region (a first region picture) and a portion for the 

Regarding to claim 26:

26. Deever teach the method according to claim 25, which comprises simultaneously actuating at least two of the optical devices by the common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) so as to cause the two optical devices to capture their images simultaneously, (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A) 
and generating with the common electronic controller an image data set which is assigned to an overall image assigned to these images.

However Kim teach and generating with the common electronic controller an image data set which is assigned to an overall image assigned to these images. (Kim [0025] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate, through a capturing time of a picture containing both the first region and the second region, a portion for the first region (a first region picture) and a portion for the second region (a second region picture) from the picture to individually divide and store the first region picture and the second region picture)

Additional Related Prior Arts:
 
1. Sun (U.S. Pub. No. 20100328499 A1)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482